DETAILED ACTION
Acknowledgement is made of Applicant’s remarks/amendments 2/4/2021. Claims 1-2, 5, 12, 14 and 21 were amended. Claims 3, 23-26 stand cancelled. Claim 28 was newly added. Claims 1-2, 4-22, and 27-28 are pending and are under consideration to the extent that they are directed to the elected species including at least the 4 amino acids, L-leucine, L-arginine, L-gutamine and N-acetylcysteine.  All other species elections from the 3/26/2020 Requirement for Election have been withdrawn.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2, 4-7, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is cyclical and indefinite as a result. The claim was amended to recite “blending…to achieve a content uniformity standard thereby making a PGDBP” and also 
Claim 4 is indefinite due to the term “standard for blend uniformity”. This rejection is maintained from the 9/4/2020 Non-Final Rejection. This phrase is a relative term which renders the claim indefinite.  Said term is not defined by the claim (nor a defined quantity), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the metes and bounds of the claim are unclear and therefore the claim is indefinite. Claims 5-15 are rejected for being dependent upon a rejected base claim and fail to cure the ambiguity.
Claim 5 is further indefinite for at least two reasons. The claim calls for the blend uniformity to comprise the amount of a pharmaceutical grade amino acid entity in the PGDBP measured at a sampling point differing by less than 10% of the amount of the pharmaceutical grade amino acid entity present in the PGDBP. First, it is unclear what 
Claim 6 is similarly further indefinite as it is unclear what the sampling point is and the PGDBP is stated as being achieved in claim 1 upon blending. Thus, either the claim is redundant as the amount of a given amino acid would be known from the initial mixing, or what is being sampled is something other than the PGDBP. 
Claim 13 is further indefinite as it depends from claim 6 and requires an additional step or steps be performed “responsive to the acquired value(s)”. It is unclear when this or these steps would be triggered. Claims 14 is similarly further indefinite as the blend uniformity of claim 4, from which 14 depends is unclear. 
Response to Arguments
Regarding “content uniformity” of claim 2 and “a standard for blend uniformity” of claim 4, applicant argues that p. 40 defines these terms. This argument is unpersuasive. The examiner acknowledges that p. 40 discusses content uniformity and standards for blend uniformity, but neither are explicitly defined. Rather, options or examples (the language “e.g.” is used throughout the paragraph spanning pp. 40-41) for determining a content uniformity and blend uniformity are discussed, but none are limiting—they are 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

Claims 1, 2, 4-19, 21-22, and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Reiner (WO2017055997). This rejection has been modified in order to address the amended and new claims but is maintained.
Reiner teaches methods and formulations of modified release amino acids (Abstract). The method of making said formulation comprising, providing a first mixture comprising a single or plurality of amino acids to form a uniform dry granulate (page 7). Said formulation comprising five or more amino acids (Table of claim 10). Said amino acids can be present as the free base, as the hydrochloride salt, or as another suitable 
Regarding the limitation in claim 1 requiring the combination of at least 4 amino acids be blended substantially lacking water, Reiner teaches generally that the initial combination of amino acids is contacted “with a wetting agent or solvent (e.g. an alcohol and/or an organic solvent and/or water) and a binder to form a wet mixture” (p. 7, 2nd full paragraph). Thus blending without water can be easily envisaged. More specifically, Example 2 (pp. 37-40) details a powder formulation comprising 18 amino acids (see Table 2a) which are mixed in a mixer and then mixed in a Diosna high shear mixer for 1 minute at 250 rpm. Then the mixture is wet with 10% Plasdone K26/32 (a binder) in ethanol. The mixture is then granulated and passed through a sieve and dried and sieved again. Both the initial mix before wetting with an ethanol solution of Plasdone K26/32 and the wet 
	Reiner teaches manufacturing a pharma grade dry blended preparations which is intended for human consumption but fails to explicitly recite the level of contaminants being less than 0.15% (w/w).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have formulated a composition with a level of a contaminant that is less than 0.15% w/w. One would have been motivated to do so since said composition is intended to be consumed by humans as food or pharmaceuticals and as such the formulation has to be pharmaceutically acceptable for the safety of patients.
With respect to the limitation requiring that less 20% of at least 1 of the pharmaceutical grade amino acid entities transforms from a crystalline state to an amorphous state, the examiner notes that this is an intended outcome of the claimed method steps.  The instant specification teaches that this is accomplished when the claimed ingredients are mixed at a rotational speed of less than 15,000 rpm, temperature below 40° C  and for a time sufficient to not create transition from crystalline to amorphous(paragraphs 0266- 0267).  Rainer teaches the speed of 250 rpm and mixing for 20 minutes with the mixing machine (pages 37-38) as well as general mixing of the amino acids alone, as well as mixing the amino acids alone in the Diosna mixer for 1 minute at 250 rpm. Rainer does not mention that any of the mixing step creates impurities but does not expressly disclose any temperature; however, in the absence of a specific recitation of critical temperatures at which the ingredients are blended, it is understood to 
Regarding instant claim 2, since the limitation “plurality of portions” is broad and not a defined quantity nor clearly defined to mean exactly and “content uniformity standard” is unclear and not a defined quantity, these limitations are given latitude and reasonably read on Reiner’s teachings. Reiner teaches methods and formulations of modified release amino acids (Abstract). The method of making said formulation comprising, providing a first mixture comprising a single or plurality of amino acids to form a uniform dry granulate (page 7). Said formulation comprising five or more amino acids (Table of claim 10). Said amino acids can be present as the free base, as the hydrochloride salt, or as another suitable salt (page 10). The instant specification defines “pharmaceutical grade” as amino acids, materials, excipients, compositions and/or dosage forms which are suitable for use in contact with the tissues of human beings and animals without excessive toxicity, irritation, allergic response, or other problem or complication; or amino acids, materials, or excipients that meet the specifications of the manufacturer, governmental agency, national formulary or a pharmacopeal reference; or amino acids, excipients, or materials that are at least 99% pure (paragraph 0309). Reiner teaches the presence of said amino acids or any of their pharmaceutically acceptable salts (page 10-11), Reiner defines “pharmaceutically acceptable” as useful in preparing a pharmaceutical composition that is generally safe, non-toxic and neither biologically nor otherwise undesirable and includes that which is acceptable for veterinary use as well as human medical food, food and pharmaceutical use. Therefore, Reiner’s composition is a 
Regarding instant claims 4 and 5, since the limitation “standard for blend uniformity” and “blend uniformity” is indefinite (see above rejection) and not a defined quantity nor clearly defined to mean exactly, these limitations are given latitude and reasonably read on Reiner’s teachings. Reiner teaches the formation of a uniform dry granulate (page 7 and 89).
	Similar logic applies to claims 6 and 7, since the limitation “acquiring a value” is indefinite and “sampling point” is not defined to mean exactly, these limitations are given latitude and reasonably read on Reiner’s teachings. The examples (see specifically Example 2 as one example) disclose accurately weighing the amino acids for the composition, thus it is clear that accurate amounts are desired (see p. 38). Example 11 shows dissolution testing of a free amino acid formulation and Table 10a reports the qualitative and quantitative composition of a representative amino acid formulation. Analysis was done using several techniques such as HPLC, derivatization, LC/MS, thus establishing that these are well-known techniques for acquiring a value for the amount of an amino acid in a composition. Also testing was performed at different time points (at 30-60-120-180 minutes) (pages 50-52). 

	Regarding instant claim 9 and 10, since these limitations are broad and not a defined quantity, these limitations are given latitude and reasonably read on Reiner’s teachings. Reiner’s method teaches a formulation for oral administration, therefore it is not sufficiently sterile for parenteral administration. And since the formulation uses pharmaceutically acceptable amino acids, materials and excipients for human consumption, the level of contamination is below the level permitted in food.
Regarding instant claim 11-15, Reiner does not discuss USP <905> uniformity standards, but Reiner teaches a method that forms a uniform dry granulate, therefore the blend is sufficient to achieve uniformity. Specifically Example 2 Step 1 teaches the amino acids are accurately weighted and mixed for 20 minutes with the mixing machine (pages 37-38). Reiner does not mention that the mixing step creates impurities. Further, as noted above on p. 7, the mixing speed and times of Reiner are very much below the rates and times disclosed to cause impurities. Also as the composition is intended for pharmaceutical use as discussed above, it would have been obvious to have fully blended the mixture so that each dose were uniform so that the patient knows how much of each component they are receiving.
Further regarding instant claims 13-15, Reiner teaches the term "formulation" refers to a finished or semi-finished combination of pharmaceutical or medical food or 
	Regarding instant claim 16, Reiner teaches an orally administered amino acid formulation (claim 1).
	Regarding instant claim 17, Reiner teaches the dry granulates can be incorporated into any conventional dosage form but preferably are used as the dosage form, without further modification, where they can easily be mixed with other ingredients such as flavors and inactive excipients or additives (page 7). It can specifically comprise glidant or lubricant (claim 95).
	Regarding instant claim 21, Reiner teaches wherein the mixture is contacted with a wetting agent (claim 104) or a taste masking agent (claim 97) or a flavoring agent (claim 98). Specifically, Table 2a teaches that for product 3a total of 1.250g of flavorant was added to the composition, which it’s less than 10% w/w (page 37). 
Regarding instant claim 22, Example 2 Step 1 teaches the steps of accurately weighing the amino acids and mix for 20 minutes with the mixing machine then transfer the mix to the high shear mixer, and mix for 1 minutes at a blade speed of 250 rpm (page 38).
Regarding instant claims 18 and 19, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reiner (WO2017055997), as applied to claims 1, 2, 4-19, 21-22, and 28 above in view of Buijsse (US20120251633). This rejection is maintained.
Reiner teachings are relied for the reasons set forth above.
Reiner does not teach wherein the PGDBP comprises at least 10 kg.
Buijsse teaches a method for preparing a composition comprising amino acids and to a composition comprising amino acids. Table 2 provides a production scale example wherein a powder mixture is present at a total of 55.5 Kg (0106-0107).
It would have been obvious to an artisan of ordinary skiII before the effective filing date of the claimed invention to prepare at least 10 kg (for example 55.5 kg) of dry product with predictable results. One would have been motivated to do so as Reiner teaches administering from 1-40 g three or four times per day in order to meet the amino acid dietary needs of a human.
Optimization of ranges and parameters is a routine practice that would have been prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (see MPEP 2144.05).

27 is rejected under 35 U.S.C. 103 as being unpatentable over Reiner (WO2017055997), as applied to claims 1, 2, 4-19, 21-22, and 28  in view of Smith et al (US20070286909). This rejection is maintained. 
Reiner’s  teachings are relied for the reasons set forth above.
Reiner does not teach a N-acetylcysteine (NAC)-entity in the composition.
Smith et al teaches nutritional supplements containing a homogeneous mixture of free amino acids (abstract). Table 1 teaches a composition comprising L-Leucine, L-Arginine, L-Glutamine and L-Cysteine (as N-Acetyl Cysteine).	
It would have been obvious to an artisan of ordinary skiII before the effective filing date of the claimed invention to incorporate N-Acetyl Cysteine into the compositions of Reiner. One would have been motivated to do so since Reiner is directed to orally administered formulations and dosage forms of amino acids and Smith et al teach N-Acetyl Cysteine can be incorporated into a homogeneous mixture of free amino acids for oral administration. A skilled artisan would have a reasonable expectation of success incorporating the known product N-Acetyl Cysteine to the known composition of Smith. The court has reasoned a reasonable expectation of success in the art by stating that reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig -saw puzzle. Sinclair & Carroll Co., 325 U.S. at 335, 65 USPQ at 301. Since all elements of the instant claims are taught in the prior art, combining the components for their intended use would have been obvious.
Response to Arguments

	First, independent claim 2 does not contain a limitation where the blending is done substantially free of water. If water is as detrimental as the arguments would have it be considered, applicant may wish to exclude water from the blending step of independent claim 2. 
	Second, it appears applicant conflates wet granulation with water. However, as detailed in the modified rejection above, Reiner both teaches the mixing of the amino acids alone, which this intermediate mixing step before granulation falls under the scope of the instant claims. But further Reiner also teaches wet granulation without water 
	Regarding the argument that Reiner is concerned with size uniformity and not blend uniformity, the examiner is not persuaded. One cannot parse out how the term uniform is being used by Reiner. There is no question that the compositions of Reiner are to be used pharmaceutically and to be consumed by humans. Reiner is also concerned with accuracy—note the examples specify accurately weighing the ingredients. The compositions of Example 2 contain 97.784 g of amino acids which is to be administered in smaller portions (1-20g) to meet the amino acid dietary needs for a human when administered 3-4x per day. Since the goal is meeting the needs of the human patient, and Reiner is concerned with accurate amounts, it is not a leap to argue the uniform term used by Reiner refers to size and constitution. And even if the uniform term of Reiner was only intended to refer to the size, one cannot ignore the stress Reiner places on accuracy of amino acid amounts. Reiner teaches mixing in a mixing machine followed by mixing of the free amino acids in a high shear mixer, followed by additional mixing with a binder and solvent in a high shear mixer for 20 minutes at 250 rpm. Applicant has not demonstrated that this amount of mixing is insufficient to achieve a level of uniformity. Further examiner highlights the ambiguity surrounding the majority of claims when it comes to the level of uniformity required. And if the uniformity intended by the claims centers around contaminants, it is again noted that Reiner’s mixing speed is much lower 
	Regarding the combination of Reiner and Buijsse and Smith, applicant argues that neither Buijsse nor Smith remedy the deficiencies of Reiner. However, as the Examiner has detailed that Reiner is not deficient with respect to claims 1, 2, 4-19, 21-22 and 28 and no arguments surrounding the logic for relying on the secondary references has been provided, these rejections are maintained. 

Conclusion
Claims 1, 2, 4-22, 27 and 28  are rejected.  No claim is allowed. 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel, whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699